Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15384486, filed 12/20/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application appears to constitute a continuation or division of application no 15384486. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rupich (US 2005/0159298).
Rupich teaches a superconducting tape structure (para. 0026) comprising a substrate, an overlying buffer (para. 0050), and a superconductor layer (para. 0027), 
Regarding the limitation of critical current retention applicant’s specification recites that a "recipe” of Gd and Y each in the YBCO formula in a ratio of 0.75 and Zirconium in an amount of 7.5% yields the claimed retention factor. See applicant’s specification at page 6, paragraph 0027-page 7, paragraph 0029.
Additionally, Rupich teaches that an excess of yttrium may be present in the superconductor in an amount 1-20% of the total metal of the precursor solution (para. 0040). This amount overlaps with a value of 1.5 for Y in YBCO. Additionally, Rupich teaches that 50% of the Y can be doped with gadolinium (para. 0043). Therefore, it appears that Rupich discloses Gd and Y each in the YBCO formula that overlaps with a ratio of 0.75. Additionally, Rupich teaches that Zr as an additive can be added in an amount of 1-20% of the total metal of the precursor solution (para. 0038, 0040). This amount taught by Rupich overlaps with 7.5% zirconium. Additionally, Rupich teaches combinations of the additive and dopants (para. 0045). Therefore, Rupich teaches a superconductor comprising Gd and Y each in the YBCO formula that overlaps with a ratio of 0.75 and a value overlapping with 7.5% zirconium. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05 (I).  
As Rupich teaches a substantially similar “recipe” as applicant’s invention, it appears that the properties of the superconductor of Rupich such as critical current retention factor and plurality of nanocolumns oriented perpendicular to the surface of the superconducting tape would be substantially similar as that recited in claims 1, 6, and 11. 
Regarding claims 1, 5, 6, 10, 11, 15; Rupich teaches that an excess of yttrium may be present in the superconductor in an amount 1-20% of the total metal of the precursor solution (para. 0039, 0040). This amount overlaps with a value of 1.5 for Y in YBCO. Additionally, Rupich teaches that 50% of the Y can be doped with gadolinium (para. 0043). Therefore, it appears that Rupich discloses Gd and Y each in the YBCO formula that overlaps with a ratio of 1.
If 20% is molar percent, the calculation is as follows: YBCO has 1 mole of Y, 2 mole of Ba, 3 mole of Cu for a total of 6 moles. 20% of 6 is 1.2. Therefore Y1Additive1.2Ba2Cu3O7-x would be the result of an additive (ex. Gd or Sm) of excess rare earth in the amount of 20% of the total metal of the precursor solution. This formula yields a (Y+additive) : copper ratio of 2.2 :3.
If 20% is in weight percent, the calculation is as follows: MW for Y = 89, Ba =137, Cu = 63. Total weight of metal precursor 89 + 137*2 + 63*3=551. 20% of 551 = 110. The MW of Gd=157, Sm=150. 110/157=0.7 mol of Gd. Therefore, the formula is Y1Gd0.7Ba2Cu3O7-x. This formula yields a (Y+Gd) : copper ratio of 1.7:3.
Both of these calculations yield formulas that overlap with the limitations of claims 1, 6 and 11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05 (I).  
	Regarding claim 4, 9, 14, Rupich teaches that 50% of the Y can be doped with Sm (para. 0043).
	Regarding claims 5, 10, 15; Rupich teaches that the additive is Zr present in an amount 1-20% of the total precursor solution (para. 0038, 0040). Additionally, this range appears to overlap with the claimed range in claims 8, 18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05 (I).  
Additionally, regarding claim 5, 10, 15, it is noted that the claims recite “of at least about 0.05 dopant to at least 3 copper”. It appears that this claim covers any ratio conceivable. Therefore, Rupich meets this limitation for this additional reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735